Exhibit 10.62

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made as of
October 23, 2008, by and between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware
limited liability company (“Landlord”), and EXELIXIS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
September 14, 2007, as amended by that certain First Amendment to Lease dated
May 31, 2008 (as amended, the “Lease”). Pursuant to the Lease, Tenant leases
certain Premises in a building located at 249 East Grand Avenue, South San
Francisco, California. The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) increase the TI Allowance
(as defined in Section 5(b) of the Work Letter) with respect to the Tenant
Improvements in the Premises from $70.00 per rentable square foot of the
Premises to $78.00 per rentable square foot of the Premises, and (ii) document
certain payments required to be made by Tenant to Landlord in connection with
Landlord’s Work.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Increase in TI Allowance. Notwithstanding anything to the contrary contained
in Section 4(a) of the Lease and Section 5(b) of the Work Letter, the TI
Allowance for the construction of the Tenant Improvements in the Premises shall
be increased from $70.00 per rentable square foot of the Premises to $78.00 per
rentable square foot of the Premises. Nothing contained herein shall amend the
amount of the Expansion Space TI Allowance.

 

2. Adjustments to Rent. In connection with Landlord’s Work, the following
adjustments are made pursuant to Section 4(b) of the Lease:

(i) Pursuant to Section 4(b)(i), commencing on June 1, 2008, and continuing
thereafter on the first day of each month of the Base Term, Tenant shall be
required to pay to Landlord $10,909.41 per month as Additional Rent;

(ii) Pursuant to Section 4(b)(ii), commencing on June 1, 2008, and continuing on
the first day of each month for the first 12 months thereafter, Tenant shall be
required to pay to Landlord $112,840.62 per month as Additional Rent; and

(iii) Pursuant to Section 4(b)(iii), commencing on June 1, 2008, and continuing
thereafter on the first day of each month of the Base Term, Tenant shall be
required to pay to Landlord $28,699.42 per month as Additional Rent.

The amounts set forth in clauses (i), (ii) and (iii) of this Section 2 are final
and represent the only amounts payable to Landlord by Tenant pursuant to
Section 4(b) of the Lease. Tenant shall not be deemed to be in default of this
Section 2 with respect to the payments provided for in clauses (i), (ii) and
(iii) of this Section 2 which were due on a payment date on or prior to the date
of this Second Amendment if such payments are paid in full to Landlord by Tenant
concurrently with, or prior to, payment by Tenant of Base Rent for November
2008. Tenant may from time to time prepay all or a portion of the amounts
required to be paid pursuant to clauses (i), (ii) and (iii) of this Section 2
without any prepayment penalty.



--------------------------------------------------------------------------------

3. Construction Management Fee. Tenant shall pay to Landlord the amount of
$90,000 which represents a payment to Landlord for construction management
services (the “Construction Management Fee”). Tenant shall pay 50% of the
Construction Management Fee to Landlord concurrently with the execution and
delivery of this Second Amendment to Landlord and the balance of the
Construction Management Fee on or before June 1, 2009.

 

4. Miscellaneous.

a. This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

d. Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

[Signatures are on the next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

LANDLORD:     ARE-SAN FRANCISCO NO. 12, LLC,     a Delaware limited liability
company.       By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

        By:   ARE-QRS CORP.,           a Maryland Corporation, general partner  
        By:   /s/ Eric S. Johnson           Its:   Assistant Vice President Real
Estate Legal Affairs TENANT:    

EXELIXIS, INC.,

a Delaware corporation

      By:   /s/ Frank Karbe       Its:   Executive Vice President and Chief
Financial Officer